Citation Nr: 1518284	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine degenerative disc disease with C6 radiculopathy.

2.  Entitlement to service connection for a disorder causing leg pain, to include as secondary to service-connected cervical spine degenerative disc disease with C6 radiculopathy.

3.  Entitlement to an increased rating for cervical spine degenerative disc disease with C6 radiculopathy, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file resides with the Phoenix, Arizona RO.  In May 2014, the case was remanded for additional development.  

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In February 2013, the Veteran and his friend testified at a hearing held before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.  

By correspondence dated in February 2013 (prior to the February 2013 Board hearing), the Veteran's former representative, AMVETS, withdrew their representation of the Veteran (and he revoked such representation by letter in October 2014).  The Veteran has not since appointed a new representative; therefore, the Board concludes that he is proceeding pro se.

The issue of an increased rating for cervical spine degenerative disc disease with C6 radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back complaint in service was acute and resolved without residual pathology, a chronic low back disorder was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and his current low back disorder is not shown to be related to service/injury therein or to have been caused or aggravated by his service-connected cervical spine disability.

2.  The Veteran is not shown to have (or during the pendency of this claim to have had) a disability manifested by leg pain.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Service connection for a disability manifested by leg pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by a June 2008 letter, prior to the initial adjudication of the Veteran's claims.

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  Pursuant to the May 2014 Board remand, he was afforded a VA examination in October 2014.  The Board finds the examination report adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) a nexus between the two. 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs include an undated treatment record which notes that he described post-operative low back pain.  The remaining STRs are silent as to complaints of or treatment for the low back.  These records are also silent as to complaints referable to the legs.  

Post service, the initial complaint of low back and/or leg impairment is an October 2006 treatment report (from Luke Air Force Base, 56 Medical Group) which notes that the Veteran reported a history of pain in the lower back (left) and having some numbness in his left leg.  

An August 2008 report of chiropractic consultation notes that the Veteran reported his neck pain had gotten worse over the last couple of years and had "started going into his low back," even causing him to walk with a cane for a while.  

During his November 2009 DRO hearing, the Veteran claimed entitlement to service connection for a low back disorder and pain in both legs, secondary to his service connected cervical spine disability.  He recalled that his (low) back pain first started about 3 to 4 years previously.  He also stated that, several times per week, he feels like he loses strength in his lower legs, like he will "collapse."  

A July 2010 VA examination report (in connection with his cervical spine) notes that the Veteran came in "using a cane in the right hand with a limp on the right complaining of his low back problem."  

During his February 2013 Board hearing, the Veteran recalled that he did not have low back or leg disabilities in service.  He claimed that his low back and leg disabilities are the result of/related to his service-connected cervical spine disability because, over the years, he has had to adjust the way he sits and stands to relieve his cervical spine/neck pain.  

An October 2014 report of VA examination includes diagnoses of lumbosacral strain sometime in service which healed and DDD/DJD (degenerative disc disease/degenerative joint disease) since the 2000's.  The examiner provided no diagnoses as to disabilities of the legs.  The Veteran reported that he did not remember "low back injury as security police work in the svc [service] but afterward, in the 90's hurt and progressively worse."  On review of the record, the examiner noted a 2005 T-L (thoracolumbar) spine X-ray which showed "[s]light anterior wedging of the L3 vertebral body with a bony defect seen along its anterior-superior end-plate most probably secondary to old vertebral epiphysitis with a mild degenerative disk disease at L2-L3."  Based on review of the record and examination of the Veteran, the examiner opined that the Veteran's claimed conditions are "less likely than not (less than 50% probability) proximately due to or the result of [his] service connected condition."  The examiner explained that the back complaint noted in the undated STR was a "minor strain" which "likely healed as do most all" as there were no further treatment notes during service or postservice "for years until DDD/DJD (OA) of the facets happened due to genetics, aging and or other factors other than being caused by and or worse due to the [service]-time minor strain."  The examiner further noted that, although he understood the Veteran's "lay rationalization of why the low back could also be due to the [service-connected] neck, there is no biologically plau[s]ible mechanism for the back as being due to and or worse due to the neck."  

Low Back

It is neither shown by the record nor alleged, that a low back disability became manifest in service and has persisted since.  And while the Veteran's low back disability includes arthritis, there is no evidence that thoracolumbar arthritis was manifested in the first postservice year.  Therefore, service connection for a low back disability on the basis that it became manifest in service and persisted or on a presumptive basis (for thoracolumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no evidence that otherwise relates the Veteran's low back disability directly to service, nor is it so alleged.  Accordingly, service connection on a direct basis (for a low back disability diagnosed postservice on the basis that it is related to service) is not warranted.  See 38 C.F.R. § 3.303(d).  As is noted above, the Veteran's theory of entitlement is one of secondary service connection.  Whether or not one musculoskeletal disability has caused or aggravated another is a medical question.  The only medical evidence in the record that directly addresses that question consists of the October 2014 VA medical opinion. 

The Board finds that the October 2014 opinion of the VA examiner is probative evidence in the matter.  Essentially, the examiner opined that the Veteran's current thoracolumbar DDD/DJD is more likely due to genetics or aging and that his neck disability causing his low back disability is not biologically plausible.  The opinion reflects familiarity with the entire factual record and is supported by detailed explanation of rationale, with citation to supporting factual data (including the above-cited postservice interval with no documented complaints and the X-rays showing age-related degenerative changes).  The October 2014 examiner is a physician (who by virtue of training and experience is eminently qualified to provide opinions in the matter).  The opinion reflects familiarity with the entire record, and includes rationale that points to factual data and medical principles; it is probative evidence in the matter and, in the absence of competent evidence to the contrary, is persuasive. 

The Board has considered the Veteran's own statements relating his low back disability to his cervical spine.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nexus questions raised by the Veteran's allegations in this matter (whether his service connected cervical spine disability caused or aggravated his low back disability) are complex and beyond the realm of common knowledge/incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disorder is related to his service or was caused or aggravated by his service-connected cervical spine disability.  Accordingly, the appeal in this matter must be denied.

Legs

The initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a bilateral leg disability).  The Veteran asserts that he has a bilateral leg disability with symptoms of pain.  Although he is competent to report such symptoms, whether there is underlying pathology (a diagnosis of a disability of either leg) is a complex medical question beyond the capability of his own lay observation.  Kahana, 24 Vet. App.at 428; Jandreau, 492 F.3d at 1372.  Consequently, the Board finds that his assertion that he has a bilateral leg disability is not probative evidence. 

The competent evidence of record does not show that the Veteran has (or has had during the pendency of the instant claim) a disability of either leg.  VA treatment records note complaints of pain radiating to the legs.  However, the October 2014 examiner provided no diagnosis of a disability of the legs, to include a disability manifested by bilateral leg pain.  Further, the post-service clinical evidence is also silent as to findings/diagnosis of a disability of either leg.  An underlying leg disability manifested by pain has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran does not point to any treatment or evaluation when a disability of either leg was diagnosed (or underlying pathology for his complaints was identified).  In the absence of proof of current disability of either leg, there is no valid claim for service connection for a bilateral leg disability on either a direct or a secondary service connection basis.  See Brammer, 3 Vet. App. at 225.


ORDER

Service connection for a low back disorder is denied.

Service connection for a disability manifested by pain in either leg is denied.


REMAND

The Veteran's degenerative disc disease of the cervical spine with C6 radiculopathy is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 8615-5243 (and the General Rating Formula for Diseases and Injuries of the Spine) for neuritis of the median nerve with intervertebral disc syndrome.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.]  The diagnostic criteria for injuries and disabilities of the spine require that neurological abnormalities stemming from the spine disability be separately evaluated under appropriate diagnostic code(s).  See 38 C.F.R. § 4.71a, Codes 5235-5242, Note (1).  In this case, it does not appear the RO considered whether the Veteran is entitled to separate ratings for neurological manifestations.  

Accordingly, the case is REMANDED for the following action:

Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claim for a higher rating for his cervical spine disability.  Consideration should be given to rating any objective neurologic abnormalities separately.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


